Title: From George Washington to Robert Cary & Company, 25 November 1759
From: Washington, George
To: Robert Cary & Company



Gentn
Virginia 25th Novr 1759

Sometime this Week I expect to get on board the Cary for your House, Fifty Hogsheads Tobo of my own and Jno. Parke Custis’s, which please to Insure in the usual manner—I shall also by the same Ship send you ten or 12 Hhds more if I can get them on board in time, but this I believe will be Impractacable if Captn Talman uses that dispatch in Loading which he now has in his power to do. I am Gentn Yr Most Obedt Hble Ser⟨vt⟩

Go: Washington


P.S. My Goods pr Captn Yates are arrivd in James River, and I thank you for your deligence in sending them.

